Title: To Thomas Jefferson from William Short, 18 February 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Feb. 18. 1791.

I learn that a change of wind which lasted a few hours only at length allowed three of the vessels which had my letters, to get out of the Texel some days ago. Others were less fortunate and still remain there. My several letters by the way of England will previously have explained the cause of this uncommon delay.
I mentioned to you in my last that the committee of commerce had wished to propose to the National assembly a duty on American oils even lower than those of the arret du Conseil, that against their sentiments and to obtain a majority they had at length consented to propose an higher one, that even this was rejected and the duty 12.₶ the quintal decreed. From my No. 53. you certainly did not expect such an issue to this business: it is useless to repeat here what I have so often mentioned that it is temerity to form any conjecture where the decision depends on a vote of the national assembly.—I still think that a short experience will correct this error into which they have been drawn by the causes mentioned in my last. The duty on Morues vertes et seches, harengs, maquereaux et sardines is fixed at 20.₶ the quintal.
The article of tobacco is discussed from time to time in the assembly and it is as impossible to say when it will be decided as what the decision will be, although the post of this evening from Paris may perhaps bring it. It is said that the deputies sent extraordinarily  from the Belgick provinces on Mirabeau’s speech (already mentioned to you) arriving there have changed his opinion and if so the assembly will certainly abandon even an attempt to prohibit the cultivation of that article. They certainly have not force enough to carry such a prohibition into effect. If they had I should rather they should do it and preserve the farm than permit the cultivation and embarass the importation by too heavy duties, which may perhaps take place from a desire to satisfy all parties and from a mezzo termine system which is frequently adopted by the assembly to extricate themselves from difficult questions.—I have not returned from hence to Paris during these discussions 1. because I knew the committees were as favorably disposed as I could have made them. 2. because the Secretary whom I employed was much to be relied on both on account of his dispositions and connexions and 3. because it was impossible to know whether I should not arrive too late, or whether any thing would be done in the assembly respecting these questions during the time I could have staid there. The term which had been prescribed to me to remain here now expiring I am preparing to return there.
Since the taking of Ismailow nothing remarkable has presented itself in that quarter. It is thought the Prince Potemkin will advance his army without taking winter quarters in hopes of forcing the Porte to a separate peace. The conferences at Szistow go on slowly. The circumstances of the Emperor and the King of Prussia have much changed since it was agreed to hold them. The affair of Liege is going on much against what is considered the honor and glory of the latter and there appears as yet no evidence of his intending to give active opposition. The English continue gradually equipping their fleet. It is thought that they will eventually send one into the Baltic and another into the Levant. It is not known what role Denmark will adopt. In fact the present state of politics in Europe continues much longer to be an uncertain one than could have been expected.—England and Spain are still corresponding on the means of carrying into execution their late convention. I have the honor of inclosing you a letter for the Secretary of the Treasury and of assuring you of the sentiments of attachment & respect with which I am, dear Sir, Your most obedient humble servant,

W: Short

